


Exhibit 10.19(f)

 

EXECUTION COPY

 

AMENDMENT NO. 5 TO AMENDED AND RESTATED
PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
“Amendment”), dated as of April 25, 2011, is entered into between AFC FUNDING
CORPORATION, an Indiana corporation (the “Company”) and AUTOMOTIVE FINANCE
CORPORATION, an Indiana corporation (the “Originator”).

 

R E C I T A L S

 

A.                                    The Company and the Originator are parties
to that certain Amended and Restated Purchase and Sale Agreement, dated as of
May 31, 2002 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”).

 

B.                                    The Company and the Originator desire to
amend the Agreement as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Certain Defined Terms.  Capitalized
terms used but not defined herein have the meanings provided in the Agreement.

 

2.                                      Amendments to Agreement.  The Agreement
is amended as follows:

 

2.1                               Section 6.3(c) of the Agreement is amended to
replace “Receivables Pool” with “Pool Receivables” therein.

 

2.2                               Schedule 1.1(b) to the Agreement is hereby
amended to read as follows:

 

“Those Receivables specified in the definition of “Excluded Receivables” in the
Receivables Purchase Agreement (as amended from time to time)”.

 

3.                                      Representations and Warranties.  The
Originator hereby represents and warrants to the Company as follows:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Originator contained in Article V of the
Agreement are true and correct as of the date hereof (unless stated to relate
solely to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by the Originator of this Amendment, and the performance of its obligations
under this Amendment and the Agreement, as amended hereby, are within its
corporate powers and have been duly authorized by all necessary corporate action
on its part.  This Amendment and the Agreement, as amended hereby, are its valid
and legally binding obligations, enforceable in accordance with its terms.

 

--------------------------------------------------------------------------------


 

(c)                                  Purchase and Sale Termination Event.  No
Purchase and Sale Termination Event has occurred and is continuing.

 

4.                                      Effectiveness.  This Amendment shall
become effective upon receipt by the Agent of each of the counterparts of this
Amendment (whether by facsimile or otherwise) executed by each of the parties
hereto (immediately prior to the effectiveness of the Fourth Amended and
Restated Receivables Purchase Agreement).

 

5.                                      Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “the Purchase and Sale Agreement,” “this Agreement,” “hereof,”
“herein” or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended by this Amendment. 
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, and each counterpart shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

 

7.                                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Indiana without reference to conflict of laws principles.

 

8.                                      Section Headings.  The various headings
of this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment or the Agreement or any provision
hereof or thereof.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

AFC FUNDING CORPORATION

 

 

 

 

 

 

 

By:

/s/ James E. Money

 

Name:

James E. Money, II

 

Title:

Chief Financial Officer & Treasurer

 

 

 

 

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

 

 

 

 

By

/s/ James E. Money

 

Name:

James E. Money, II

 

Title:

Chief Financial Officer & Treasurer

 

--------------------------------------------------------------------------------


 

CONSENTED TO BY:

 

 

 

 

BMO CAPITAL MARKETS CORP., as Agent and Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ John Pappano

 

Name:

John Pappano

 

Title:

Managing Director

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ Robert Sheldon

 

Name:

Robert Sheldon

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Matt Bissonette

 

Name:

Matt Bissonette

 

Title:

Director

 

 

--------------------------------------------------------------------------------
